Motion Granted; Judgment Vacated and Remanded and Memorandum
Opinion filed October 6, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00453-CV

IN THE MATTER OF THE MARRIAGE OF JACQUELINE P. LEIJA AND
                      MOISES LEIJA


                     On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-28541

                 MEMORANDUM                   OPINION


      This is an appeal from a judgment signed November 14, 2014. On
September 25, 2015, the parties filed a joint motion to set aside or vacate the
judgment and remand the cause to the trial court for rendition of judgment in
accordance with the parties’ settlement agreement. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, we vacate the judgment signed November 14, 2014, and we
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.



                                     PER CURIAM




Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2